that he could pay Lyle the $250,000. Respondent Gary Mikuni was
                appointed trustee of Jean's trust and wrote a letter to Brady demanding
                an accounting of the rents and expenses of the property and thanking him
                for serving as a property manager. In response, Brady filed the
                underlying litigation against Lyle and the trust, and Lyle and the trust
                asserted counterclaims. After Brady missed two mortgage payments, the
                bank foreclosed on the property. Shortly before the bench trial, Mikuni
                resigned as trustee, but the district court allowed the trust, through
                counsel, to proceed and defend at trial. After the bench trial, the district
                court found for the defense on Brady's claims, found for Brady on the
                counterclaims, and ordered all parties to bear their own attorney fees and
                costs. Brady appealed.
                            Brady first argues that default should have been taken
                against the trust because Mikuni resigned as trustee shortly before the
                bench trial. Regardless of the validity of Mikuni's resignation, the trustee
                had previously authorized counsel to appear for the trust in the
                underlying litigation, and this counsel and the trust beneficiary, Lyle
                Hirata, did appear at trial. The trust was therefore adequately
                represented at trial, and default was not appropriate. See Cowen v. Knott,
                252 So. 2d 400, 402 (Fla. Dist. Ct. App. 1971) (noting that "ample
                authority" permits a trust beneficiary "to appear and defend" at trial if
                "the trustee fails to do so"). To the extent that Mikuni was unavailable for
                trial, the parties agreed to submit his deposition testimony in lieu of his
                direct testimony. Accordingly, we do not perceive any error requiring
                reversal regarding Mikuni's resignation as trustee.
                            Next, Brady argues that the district court failed to make
                findings of fact concerning his fraud claims. In the case of missing


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                findings of fact, "if the record is clear and will support the judgment,
                findings may be implied." Pease v. Taylor, 86 Nev. 195, 197, 467 P.2d 109,
                110 (1970). Here, the district court listed the elements of the causes of
                action for intentional and negligent misrepresentation, the fraud claims,
                but did not make any specific findings concerning them. Nevertheless, the
                district court did find that, while Brady failed to make two mortgage
                payments, leading to foreclosure, he could have made those mortgage
                payments from the property revenue, and that "it was not clear from the
                evidence" whether the failure of the property sale and the ultimate
                foreclosure was caused by Brady's financial situation or Mikuni's
                involvement in the pending sale. In other words, Brady did not prove that
                the respondents' actions or omissions caused Brady's damages. After
                reviewing the record, we conclude that it supports the judgment and that
                reversal is not warranted. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'

                                                  el
                                         L.     illOr               J.



                                                                         )              J.
                Gibbons                                     Pickering


                cc:   Hon. Valerie Adair, District Judge
                      Nathaniel J. Reed, Settlement Judge
                      Ron N. Brady, Sr.
                      Meier & Fine, LLC
                      Eighth District Court Clerk

                      'Brady's April 21, 2014, motion to expand the record is denied.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) I94Th